Irving L. Levey, J.
Defendant moves to dismiss the first canse of action of the complaint pursuant to subdivision 7 of rule 107 of the Buies of Civil Practice, on the ground that the alleged oral agreement for the lifetime employment of plaintiff is void under the Statute of Frauds (Personal Property Law, § 31, subd. 1) since, by its terms, said agreement was not to be performed within a year and performance thereof was not to be completed before the end of a lifetime. It is clear that the cause of action alleged by plaintiff depends upon the continuance of a contractual liability of the defendant corporation for the duration of plaintiff’s life. The alleged contract therefore falls directly within the purview of the afore-mentioned provision despite plaintiff’s allegation that he had the right to terminate his employment at will. In an almost identical ease it was held that an oral contract, such as the one alleged in the first cause of action herein, was void under the Statute of Frauds (Houston v. American Sur. Co. of N. Y. (57 N. Y. S. 2d 290 [Hecht, J.]).
The motion to dismiss is granted. Settle order.